Citation Nr: 0734912	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-43 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships under the General Rating Formula for Mental 
Disorders and the symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2003 and in November 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim for increase, that is, evidence of an 
increase in severity, and that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notice included the degree of disability assignable and the 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice);

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA medical 
records and has afforded the veteran VA examinations.  The RO 
has also determined that there are no records of the veteran 
on file with the Social Security Administration.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim are 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Rating Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating post-traumatic stress disorder is 
found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence considered in determining the level of impairment 
from post-traumatic stress disorder under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in Diagnostic Code 
9411.  VA must also consider all symptoms that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).  

In a rating decision in January 2004, the RO granted a 50 
percent rating for the veteran's post-traumatic stress 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Pursuant to the DSM IV, a GAF score from 41 to 50 
represents serious impairment in social or occupational 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate difficulty in social or occupational 
(e.g., few friends, conflicts with peers or co- workers).  A 
score of 61 to 70 represents some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, and has some meaningful interpersonal relationships. 

Factual Background 

On VA examination in October 2003, it was noted that the 
veteran was twice divorced and lived with his seven year old 
daughter.  According to the veteran he did not socialize and 
he did not have close friends.  He did state that he got 
along well with his ex-wife and eight children.  

Occupationally, it was noted that he has been employed at the 
same company for 16 years and worked about 30 hours a week.  
The veteran indicated that he got along with his co-workers 
and that he had never been fired from a job.

On mental status examination, the veteran was described as 
mildly to moderately depressed with a congruent mood.  His 
affect was sad and mildly anxious.  He was not delusional, 
disorganized, homicidal, or suicidal and did not have 
cognitive limitations. The veteran described symptoms of 
difficulty concentrating, hypervigilance, exaggerated startle 
response, and recollections of Vietnam.  The Global 
Assessment of Functioning (GAF) score was 55.  The examiner 
stated that the veteran had mild difficulties in activities 
of daily living mostly associated with depression, anxiety, 
and procrastination and mild to moderate difficulty in 
establishing and maintaining effective work and social 
relationships. 

VA records, dated from April 2003 to September 2006, show 
that the veteran complained of poor concentration, 
hypervigilance, a feeling of being overwhelmed, occasionally 
suicide ideation without any real intent, lack of motivation, 
anxiety, depression, irritable, anger, social avoidance, 
sleep disturbance, and nightmares, which in 2003 was reported 
improved with medication. 

When seen at VA in April and May 2003 as well as in March 
2004, the veteran reported that he was missing about one to 
two days of work a week due to his symptoms.  In September 
2006, he reported that he was missing only a few days of 
work.  When seen at VA in July 2003, March 2006, April 2006, 
May 2006, August 2006, September 2006, and January 2007, it 
was noted that he presented with a dysphoric mood with broad 
affect.  As for social history, in March 2006, it was noted 
that the veteran continued to share a home with his nuclear 
and extended family.  The GAF scores in 2003 were in the 
range of 47 to 50; in 2004, a GAF score of 49 recorded; and 
in 2006, the GAF scores ranged from 50 to 55.

On VA examination in December 2006, the veteran complained of 
panic attacks, problems sleeping, feelings of depression, 
nightmares, re-experiencing, irritability, and not being able 
to show affection.  He also reported having a history of 
suicidal ideation during his early 20's as well as 
approximately one year earlier.  Socially, it was noted that 
he continues to live with his 10 year old son and his 
parents.  It was also noted that he had sporadic contacts 
with his family and children.  Occupationally, it was noted 
that he continued to work for the same company which he has 
worked for the last 18 or 19 years.

On mental status examination, the veteran was somewhat 
neglected looking and motor behavior was inhibited.  Symptoms 
of startled response, decreased psychomotor activity, 
flattened affect, and sadness were noted. 

The veteran's speech was coherent and relevant.  
Concentration was satisfactory and emotional responses were 
appropriate.  His thinking process was well-associated, and 
he had satisfactory communication skills.  He was oriented. 
Short term memory was satisfactory.  There was no cognitive 
deficit, delusions, hallucinations, or ideas of reference.  
Judgment and abstract thinking were satisfactory.  Insight 
was fair.  The examiner stated that the veteran was not an 
immediate threat of being a danger to himself or others, but 
there was the potential to act out.  The GAF score was 50.  

Analysis 

The symptomatology of post-traumatic stress disorder under 
the criteria of Diagnostic Code 9411 include suicidal 
ideation, anxiety, sleep disturbance, and depression.

The symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM-IV, but not listed in Diagnostic Code 
9411, include anger, social isolation, nightmares, avoidance, 
hypervigilance, startle response, and emotional detachment. 

Deficiencies in work and family relations, judgment, 
thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine activities, speech 
abnormality, near-continuous panic, depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, including work, and the inability to maintain 
effective relationships, indicative of the criteria for the 
next higher rating, 70 percent, were not demonstrated.  

The evidence shows that when examined by VA in December 2006 
the veteran was coherent and his concentration was 
satisfactory.  He had appropriate emotional responses. He was 
oriented.  The veteran was still working and he was active 
with his children and extended family. 

Although the GAF scores ranged from 47 to 55, it is not shown 
that the veteran is unable to work, indicative of a GAF score 
of 50 or below, as he is obviously working and has been for 
over 18 years with the same employer.  And although a GAF 
score of 50 was recorded on VA examination in December 2006, 
which denotes serious impairment, the disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage disability rating to be assigned. 38 C.F.R. § 
4.126.

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture based on the evidence of 
record does not raise to the level of occupational and social 
impairment with deficiencies in most areas such work or 
family relations, the criteria for a 70 percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that despite the disparity in the 
GAF scores, ranging from 47 to 55, there has been little 
change in the level of impairment during the appeal period.  

For above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent, and the benefit-of- 
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


